Title: From Benjamin Franklin to ——— Garnier, 21 August 1780
From: Franklin, Benjamin
To: Garnier, ——


Sir,Passy 21. Augt. 1780.
I received this Day the Letter you did me the Honour of writing to me on the 19th. Inst. and I lose no Time in Answering it in Order to save you the Trouble of coming out to me here. I must inform you then, Sir, that your Request of Commission in the Army of the United States, is totally impracticable: That Army being long since more than fully officered: Almost all the foreign officer who have gone to America to seek Employment in their Profession have returned, not being able to obtain any: And the Congress to prevent as much as possible others from undertaking so fruitless a Voyage, have sent me the most positive Instructions not to give the smallest Encouragement to any Persons whom so ever to go to America, with views of obtaining Military Preferment. Your desire of gaining useful Knowledge is praise Worthy & your Goodwill to our Cause requires my most Thankful acknowledgments which please to accept. I have the Honour to be &c.
M. Garnier.
